   8:20-cv-00377-RGK-PRSE Doc # 6 Filed: 01/22/21 Page 1 of 4 - Page ID # 18




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,

                     Plaintiff,                                8:20CV377

       vs.
                                                           MEMORANDUM
LARRY, Unit Manager; JEFF, Employee -                       AND ORDER
SS2; and MARSHA, Therapist/Social
Worker,

                     Defendants.


       Plaintiff, a patient at the Norfolk Regional Center (“NRC”), has been given leave
to proceed in forma pauperis. (Filing 5.) The court now conducts an initial review of
Plaintiff’s Complaint to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff brings this 42 U.S.C. § 1983 action against three employees at the NRC
in their individual capacities, requesting $500,000 in punitive damages for a First
Amendment violation and to be released from the NRC because of its “unsafe and
prejudice environment.” (Filing 1 at CM/ECF p. 6.)

      Plaintiff alleges that a fellow patient told him to “shut up” because he was talking
to another individual while others were trying to watch television. Plaintiff pointed out
to Defendants that the NRC rulebook “states that the volume of the TV is to be low
enough so that conversations can be hea[r]d,” but Plaintiff claims he was “told it’s not
therap[e]utic to talk to others over the TV.” (Id.)

      Plaintiff charges the NRC with violating its own rulebook; throwing patients
“under the bus” when patients raise concerns through the proper channels; and fostering
an unsafe environment when individuals who are the subject of complaints retaliate.
   8:20-cv-00377-RGK-PRSE Doc # 6 Filed: 01/22/21 Page 2 of 4 - Page ID # 19




                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                   III. DISCUSSION

       Plaintiff fails to state a claim upon which relief can be granted. First, the remedy
of release from custody is not cognizable in an action brought pursuant to 42 U.S.C. §
1983. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Ivey v. Gibson, No. 4:07CV3242,
2008 WL 1960140, at *1 (D. Neb. May 2, 2008).

       Second, while civilly committed individuals retain the First Amendment “‘right
to utter,’” Karsjens v. Piper, 336 F. Supp. 3d 974, 993 (D. Minn. 2018) (quoting
Griswold v. Connecticut, 381 U.S. 479, 482 (1965)), “[a]ny form of involuntary

                                             2
   8:20-cv-00377-RGK-PRSE Doc # 6 Filed: 01/22/21 Page 3 of 4 - Page ID # 20




confinement, whether incarceration or involuntary commitment, may necessitate
restrictions on the right to free speech.” Beaulieu v. Ludeman, 690 F.3d 1017, 1038-39
(8th Cir. 2012) (internal quotation marks and citations omitted). When a prison
regulation allegedly impinges on an inmate’s constitutional rights, the regulation is
valid if it “is reasonably related to legitimate institutional and therapeutic interests.”
Karsjens, 336 F. Supp. 3d at 992.

       Here, Plaintiff fails to allege any facts indicating how Defendants asking Plaintiff
to lower his voice when he was in the midst of others who were attempting to watch
television was not reasonably related to legitimate institutional or therapeutic interests
(not to mention common courtesy). And Plaintiff makes no factual allegations
whatsoever supporting his broad and conclusory claims that “NRC is going to . . . throw
us patients under the bus, roll the whole concern under the rug or downright excuse the
complaint as ‘NRC Patients lie and manipulate’”; NRC is “an unsafe and prejudice [sic]
environment [and] not therap[e]utic by any way”; and the NRC uses its grievance
system “as a way to get back at the patients.” (Filing 1 at CM/ECF p. 6.)

       To the contrary, Plaintiff’s allegations are like those in Sorenson v. Minnesota
Dep’t of Human Servs., No. 20-CV-501, 2020 WL 7481756, at *17 (D. Minn. Nov. 13,
2020), report and recommendation adopted, No. 20-CV-501, 2020 WL 7425233 (D.
Minn. Dec. 18, 2020) (addressing civil committee’s claim that defendants violated First
Amendment by confiscating memo distributed to other patients attempting to garner
participation in lawsuit):

       Plaintiff’s allegations that his right of freedom of speech has been
       censored are at best minimal, conclusory, and ultimately insufficient to
       sustain a Section 1983 claim. Moreover, federal courts have not
       traditionally intervened in the internal affairs of confinement facilities and
       instead adopted a broad hands-off attitude toward problems of prison
       administration. The constitutional rights that prisoners possess are more
       limited in scope than the constitutional rights held by individuals in
       society at large. In the First Amendment context, for instance, some rights
       are simply inconsistent with the status of a prisoner or with the legitimate
       penological objectives of the corrections system. Plaintiff’s bare
       assertions that any restrictions on Plaintiff assisting other MSOP clients
       with their legal matters are unconstitutional and that Defendants censored
                                             3
  8:20-cv-00377-RGK-PRSE Doc # 6 Filed: 01/22/21 Page 4 of 4 - Page ID # 21




      his free speech are mere legal conclusions couched as factual allegations.
      As such, the Court is not bound to accept them as true. Without alleging
      how Defendants’ actions were not reasonably related to a legitimate
      interest, Plaintiff fails to articulate any viable First Amendment violation.
      Plaintiff’s self-entitled First Amendment claims are simply not actionable
      as alleged.

Sorenson, 2020 WL 7481756, at *17 (internal quotation marks and citations omitted).

      Accordingly,

      IT IS ORDERED:

      1.    Plaintiff’s claims are dismissed without prejudice for failure to state a
claim upon which relief can be granted; and

      2.     Judgment shall be entered by separate document.

      DATED this 22nd day of January, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                           4
